DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 02/22/2021, is acknowledged.  
Claims 53-54, 60-72, 75-76, 80-89, 91-94, 98-109 are pending in this action.  Claims 1-52, 55-59, 73-74, 77-79, 90, 95-97 have been cancelled previously.  Claims 53-54, 61, 64, 66-68, 70-72, 75-76, 83, 85-87, 91-94 have been amended.  Claims 53-54, 60-72, 75-76, 80-89, 91-94, 98-109 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Any rejection or objection not reiterated in this action is withdrawn.

Priority
This application is a divisional of U.S. Application 14/403,176, filed May 3, 2019, which a divisional of U.S. Application 14/846,505, filed September 4, 2015 and now issued as US 10,335,390, which claims benefit of provisional U.S. Application No. 62/046,731, filed September 5, 2014, and benefit of provisional U.S. Application No. 62/101,636, filed January 9, 2015.  

Terminal Disclaimer
The terminal disclaimers (filed 02/14/2020, 08/13/2020, and 02/16/2021) disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 10,335,390, 10,682,338, and , 16/403,176, 16/586,372, 16/890,526, 16/901,739 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  

Information Disclosure Statement
The information disclosure statements, filed 02/16/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Cindy Yang on 03/23/2021.
The application has been amended as follows: 
Cancel claims 87, 106-109.
Delete claim 85 and substitute therefor ---Claim 85.  The oral, single dose pharmaceutical composition of claim 53, wherein said compositions is in a form of a single dose unit.---
Delete claim 86 and substitute therefor ---Claim 86.  The oral, single dose pharmaceutical composition of claim 66, wherein said compositions is in a form of a single dose unit.---
---Claim 89.  The oral, single dose pharmaceutical composition of claim 86, wherein the single dose unit is in a pouch or sachet.---
In claim 91 delete “of claim 55” and substitute therefor ---of claim 53---.
Delete claim 92 and substitute therefor ---Claim 92.  A method for treating bacterial vaginosis in a subject in need thereof, the method comprising co-administering to the subject the oral, single dose pharmaceutical composition of claim 66 with an additional compound selected from the group consisting of EE2, NET, and a combination thereof.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach and/or suggest compositions and methods of treating bacterial vaginosis in a subject in need thereof by administering to the subject microgranule compositions comprising secnidazole as a sole drug in a combination with other additives/compounds as instantly claimed, wherein said compositions (i) provide a specific secnidazole bioavailability and pharmacokinetics as measured in accordance with FDA guidance for industry (see Declaration under 37CFR 1.132 submitted by Helen S. Pentikis for parent application 14/846,505);  (ii)  do not affect the contraceptive efficacy of an additional compound(s) that can be co-administered to the subject during the treatment of bacterial vaginosis (i.e., ethinyl estradiol, norethindrone, or a combination thereof);  (iii) can be administered to pregnant females;  and (iv) reduce a risk of acquiring a sexually transmitted infection from a sexual partner.  


Conclusion
Claims 53-54, 60-72, 75-76, 80-86, 88-89, 91-94, 98-105 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615